Citation Nr: 0431252	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-39 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar 
spine disability, evaluated as 20 percent prior to October 
16, 1995 and 40 disabling thereafter.

2.  Entitlement to service connection for bladder 
incontinence as secondary to service connected thoracolumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1969, and from November 1978 to February 1992.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for service connected low back 
strain.  A December 1997 RO decision granted a 20 percent 
rating for low back strain effective to October 16, 1995.  In 
May 1999, the veteran appeared and testified at the RO before 
C.W. Symanski who is the Veterans' Law Judge designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7102 (West 2002).  The Board remanded the claim in August 
1999 for further development.  

A February 2001 RO rating decision granted a 40 percent 
rating for lumbosacral strain syndrome with superimposed 
degenerative disc disease of L5-S1 effective to October 16, 
1995.  The case was before the Board again in December 2002 
at which time the Board conducted additional development of 
the claim pursuant to the regulatory provisions of 38 C.F.R. 
§ 19.9(a)(2) then in effect.  The Board's development 
resulted in the acquisition of additional evidence which had 
not been considered by the RO and, pursuant to a precedential 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
remanded the claim in August 2003 for RO initial 
consideration of the newly obtained evidence.

The Board notes that the veteran has submitted additional 
medical record to the file following the last RO Supplemental 
Statement of the Case (SSOC) issued on April 2004.  The Board 
has carefully reviewed those records, and finds that the 
subject matter of the additional documents contains no 
evidence and/or information probative to the case at hand.  
As this evidence is clearly not "pertinent" to the claim, 
the Board finds that there is no due process need to remand 
the case to the RO for review of this evidence in the first 
instance.  See 38 C.F.R. § 19.31 (2003)

The Board notes that, in correspondence dated February 2004, 
the veteran submitted a claim for an increased rating for 
irritable bowel syndrome.  In April 2003, he also submitted a 
claim for entitlement to individual unemployability due to 
service connected disability.  These claims are referred to 
the RO for appropriate action.

As addressed in the remand following this decision, the 
veteran has initiated an appeal with respect to on October 
2003 RO decision denying service connection for bladder 
incontinence as secondary to service connected thoracolumbar 
spine disability.  This issue is listed on the title page for 
procedural purposes only, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic orthopedic manifestations of lumbar 
spine disability have been demonstrated by severe limitation 
of lumbar spine motion since the date of claim.

2.  The veteran's chronic neurologic manifestations of 
intervertebral disc syndrome (IVDS) of the lumbar spine have 
been demonstrated by right and left lower extremity 
radiculopathy with diminished vibratory sense but absent 
other neurologic deficits; the duration and frequency of IVDS 
episodes have been demonstrated by more than intermittent 
relief of symptoms and less than 6 weeks of incapacitating 
episodes in any given 12-month period.


CONCLUSIONS OF LAW

1.  Prior to October 16, 1995, the criteria for a 40 percent 
rating, but no higher, for service connected lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5292 
(1995-2002).

2.  The criteria for a rating in excess of 40 percent rating 
for the chronic orthopedic manifestations of IVDS, as well as 
ratings in excess of the 10 percent evaluations for the 
chronic neurologic manifestations of IVDS of both lower 
extremities, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. § 4.25, 4.26, 4.71a, 
Diagnostic Codes 5292, 5293 (1995-2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran filed his claim 
prior to the enactment of the Veterans Claims Assistance Act 
(VCAA) of 2000 on November 9, 2000.  106 P.L. 475, 114 Stat. 
2096 (2000).  In pertinent part, this law redefined VA's 
notice and duty to assist requirements in the development of 
certain claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 
5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered in 
September 1995.  Upon receipt of a Notice of Disagreement 
(NOD), the RO sent the veteran a Statement of the Case (SOC) 
advising him of the legal standards applicable to the claim, 
the evidence reviewed, and the Reasons and Bases for denying 
the claim.  An August 1999 Board remand order advised the 
veteran that VA examination was necessary to substantiate his 
claim.  Subsequent Supplemental Statements of the Case 
(SSOC's) advised the veteran of the legal standards 
applicable to the claim, the evidence reviewed, and the 
Reasons and Bases for denying the claim.  On October 29, 
2002, the Board provided the veteran a VCAA letter which 
advised him of the type(s) of evidence and information deemed 
necessary to substantiate his claim as well as the relative 
duties on the part of himself and VA in developing the claim.  
This letter included sections entitled "VA's Duty To Notify 
You," and "VA's Duty To Assist You" with subsections 
entitled "What We Will Do," "What We Have Done," and 
"What You Need to Do."  He was also advised "send us 
copies of any relevant evidence you have in your possess."  
The veteran was also provided a copy of the revisions to the 
schedular criteria for evaluating IVDS, to include a 
definition of incapacitating episodes which had been 
inadvertently omitted when publishing the final rule.  See 69 
Fed. Reg. 32499-01 (June 10, 1999).  An April 17, 2003 Board 
letter advised the veteran of additional evidence and 
information deemed necessary to substantiate his claim.  
Based upon the above, the Board finds that the content 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has identified all 
potentially relevant records that may be capable of 
substantiating his claim.  There are no outstanding requests 
to obtain any additional evidence or information.  The 
veteran returned a statement to the Board in November 2002 
indicating that he had no further evidence or argument to 
present in support of his claim.  VA has also provided him VA 
examinations.  On this record, the Board finds that any 
defect with respect to the VCAA timing requirement in this 
case was harmless error and that the particular concern 
identified in Huston is not present in this case.  See 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
clinic records.  The veteran has submitted private clinic 
records in support of his claim, and there are no outstanding 
requests to obtain any other relevant records that are 
identified and available for which the RO has been provided 
authorization to obtain on behalf of the veteran.  VA has 
provided the veteran VA examinations as necessary to 
substantiate his claim.  A Board development order dated 
November 2002 ordered additional examination and the 
examination reports obtained, dated May 2003, comply with the 
Board's remand directives and are adequate for rating 
purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran in developing his claim 
has also been satisfied in this case.

Briefly summarized, the veteran received in-service treatment 
for low back strain with pain on several occasions.  His 
initial VA examination in March 1992 recorded his complaint 
of pain on range of motion exacerbated with standing for long 
periods of time.  His physical examination confirmed pain on 
range of lumbar spine motion with a diagnosis of mechanical 
low back pain given.  An RO decision in December 1992 granted 
service connection for low back strain with x-ray evidence of 
anterior osteophyte at L3, and assigned an initial 10 percent 
evaluation.

A VA clinic record in January 1993 first reflected the 
veteran's complaint of left leg sciatica, and he was referred 
for orthopedic consultation with a provisional diagnosis of 
"severe left sciatica."  His orthopedic consultation later 
that month resulted in an impression of left leg with 
sciatica, and he was referred to physical therapy.  A 
February 1993 computerized tomography (CT) scan of the lumbar 
spine resulted in an impression of bulging disc at both 
lateral recesses of L4-5, more severe on the left side, and 
degenerative changes of the lumbar spine.  A magnetic 
resonance imaging (MRI) scan in March 1993 was negative for a 
herniated nucleus pulposus (HNP), but his physician deemed 
him disabled for a 30-day period for resolution of his 
sciatic symptoms.  In June 1993, he reported that his back 
felt good most of the time with episodes of pain lasting from 
a couple of hours to up to 2 days to resolve.  He was given 
an assessment of chronic low back pain and sciatica 
controlled by home exercise therapy (HEP).  The next month it 
was noted that his low back pain was under control with 
limited sciatic irritation.

A February 1995 clinic record recorded first recorded the 
veteran's complaint of urinary urgency and decreasing control 
of urination by 3 years.  A urology consultation in March 
1995 noted that voiding symptoms had not improved with 
Ditropan, and he was given assessments of mild neurogenic 
bladder and enlarged prostate.  A subsequent intravenous 
pyelogram (IVP) was interpreted as normal.  An April 1995 
urology record included an assessment of "R/O neurogenic 
bladder."  In May 1995, a urology consultation indicated 
assessments of neurogenic bladder and suspicious urine 
cytology.  A May 1995 orthopedic clinic record noted 
complaint of right leg pain with physical examination 
demonstrating no apparent deficits.  In July 1995, he was 
assessed with mild urinary incontinence with no abnormal 
findings found on cystoscopy.  

In pertinent part, the veteran was afforded a VA spine 
examination in July 1995.  At that time, he reported his low 
back pain as "off and on" aggravated by sitting for more 
than 11/2 hours.  He had occasional radiation of pain to both 
legs with tingling as well as occasional incidents of urinary 
and fecal incontinence.  On examination, he walked with a 
normal gait.  Without pain or discomfort, he was able to heel 
and toe walk as well as fully squat.  His posture was normal 
with no abnormal curvature of the spine nor flattening of 
lumbosacral lordosis.  He denied any pain with palpation of 
his thoracic and lumbosacral spine or the paravertebral 
muscles of the lower back.  No muscle spasm was palpable.  
Lumbar spine range of motion was measured as 84 degrees for 
forward flexion minus 18 degrees for hip flexion, 20 degrees 
of backward extension minus 0 degrees for hip flexion, 36 
degrees of left lateral rotation, 35 degrees of right lateral 
rotation, and 45 degrees of rotation bilaterally.  His 
neurologic examination revealed symmetrical deep tendon 
reflexes of the lower extremities with no muscle weakness or 
paresthesias.  Straight leg raising (SLR) was negative in the 
sitting and supine positions.  He was given a diagnosis of 
recurrent lumbosacral strain.

An August 1995 VA clinic record, noting the veteran's 
complaint of "intermittent LBP," was positive for 
sacroiliac dysfunction.  A September 1995 RO decision denied 
a rating in excess of 10 percent for service connected lumbar 
spine disability, and this appeal ensues from that decision.

On October 16, 1995, the veteran filed an NOD with respect to 
the RO's September 1995 rating decision, and submitted 
private clinic records from chiropractor Dr. David W. Darrow 
in support of his claim.  These records recorded the 
veteran's report of the onset of low back and leg pain 
following a motor vehicle accident in April 1995.  His 
initial physical findings were significant for triggers 
across the lower back erector spinae, SLR of 0 to 50 degrees 
with tight hamstrings but no frank radiculars, lumbar spine 
motion globally diminished to 60 percent, and physiological 
deep tendon reflexes (DTR's) throughout the lower 
extremities.  An x-ray examination was significant only for 
definite disc thinning of L5-S1, posterior facet impingement 
in the L5-S1 region, and osteophytes activity occurring in 
the lumbar spine, specifically L2 and L3.  He was given an 
assessment of lumbar facet syndrome with associated 
mechanical back pain and lumbar synovitis with associated 
myalgia/myofasciitis.

Thereafter, the private clinic records showed that the 
veteran underwent physical therapy until September 1995 
involving physiotherapeutics as well as acupuncture, 
manipulation and inferential moist heat treatment.  He 
reported "[u]ps and downs, good and bad days" of his lower 
back and leg symptoms, but improvement of up to "80%" in 
July 1995.  An MRI examination was noted as demonstrating no 
disc herniation, dehydration at the L4-L5 level, and no 
central canal stenosis.

In pertinent part, a September 1995 "FINAL NARRATIVE AND 
OFFICE VISIT" by Dr. Darrow included an assessment that the 
veteran's lumbar spine symptoms had plateaued with resultant 
ups and downs but a gradual return of symptoms with the 
passage of time and activities.  He had "some flare-ups" 
that were activity and weather related, and prolonged sitting 
aggravated his symptoms.  He complained that, following the 
motor vehicle accident, he had been unable to return to his 
former lifestyle.  He had received various forms of therapy 
to the thoracolumbar spine such as manipulation, 
physiotherapeutics, transcutaneous electrical nerve 
stimulation (TENS) for pain control at home, specific 
exercises for the low back, orthopaedic supports for sleeping 
and sitting, and licensed message therapy.  Range of motion 
testing demonstrated 20 degrees of flexion from a normal of 
60 degrees, 20 degrees of extension from a normal of 25 
degrees, 15 degrees of right lateral flexion and 20 degrees 
of left lateral flexion out of a normal of 25 degrees.  He 
was deemed to have moderate impairment of self-care and 
personal hygiene due to painful movements, sitting restricted 
to one hour due to pain, walking limited to 1/2 mile due to 
pain, non-restful sleep, and pain effecting the more 
energetic aspects of recreational activities such as bowling, 
golfing, dancing, and sports.  He was deemed to have severe 
impairment involving the ability to lift heavy weights, 
traveling for more than 1 hour, and restriction of sexual 
activities due to pain.  He described "moderate" pain 
causing marked impairment of performance and requiring the 
use of pain killers.  He described his pain frequency as 
"OCCASIONAL symptoms between 25% and 50% of my awake time."  
He also described his pain as 3/10 upper back pain, 7/10 
middle back pain and 8/10 lower back pain.  He service 
electromyography (SEMG) findings were severe in the left L3 
region.  Dr. Darrow assessed that the veteran had reached 
maximum medical improvement (MMI) with an additional 8% 
permanency of disability of the lumbar spine under the 
American Medical Association's "Guides of the Evaluation of 
Permanent Impairment."

In pertinent part, VA clinic records in January 1996 included 
a clinic finding of positive tenderness of the sacroiliac 
joints assessed as sacroiliac dysfunction.  A bone scan of 
the lumbar spine was deemed normal.

The veteran appeared and testified before the RO in March 
1996.  He received regular VA treatment for his lumbar spine 
disability which included exercises, Salsalate and muscle 
relaxers.  He had discontinued chiropractic treatment as they 
only provided temporary relief of his symptoms.  He described 
sharp, shooting pains down his right leg after sitting for 1/2 
hour.  His pain level varied depending on the amount of sleep 
he obtained the night before.  He was unable to straighten 
his lumbar spine for the first 45 minutes after awakening.  
He used a donut-shaped pillow cushion on his seat as well as 
an orthopedic chair at work in an attempt to reduce his 
sciatica symptoms.  He further described an upward radiation 
of dull pain.  He obtained some relief of symptoms by taking 
frequent walk breaks during work, and used a fitted back 
brace while sitting in his chair or during nighttimes hours.  
He had used a family member's cane during severe symptoms.  
He had also been prescribed orthotics due to leg shortening.  
Functionally, he could stand or walk for approximately 1/2 hour 
before the onset of discomfort.  He was unable to forward 
flex or backward extend absent discomfort, and was unable to 
lift heavy objects.  He no longer rotated his whole body 
around.  He felt his last VA examination was inadequate, and 
disputed the description of his pain as intermittent in 
nature.  VA had prescribed him refills of his medications for 
a six-month period, and he felt that regular visits for 
exacerbation of symptoms were futile as there was no other 
form of treatment available other than medication.

The veteran testified before the RO again in March 1997.  He 
reiterated argument that his July 1995 VA examination report 
was inadequate as it did not assess the presence or absence 
of muscle weakness or neurological deficits.  He clarified 
that his lumbar spine symptoms were present prior to his 
motor vehicle accident, to include lower extremity pain, an 
inability to bend forward and muscle spasms.  He now wore his 
back brace most of the time.  His pain was chronic and not 
affected by weather changes.  His biggest discomfort was 
walking or driving for prolonged periods of time with his leg 
pain worsening by the end of the day.  He could only walk 
about three city blocks, and could only sit for stretches of 
30 to 45 minutes at a time.

In March 1997, the veteran submitted 5 statements from co-
workers that were identical in language and stated as 
follows:

This is to attest to my observation (May, 1994 
to present) that my co-worker, [the veteran], 
has had left leg limp and has complained about 
pain in his shoulders and lower back.  This 
condition appears to be aggravated by climatic 
changes within and outside of our offices.

An April 7, 1997 VA urology consultation included the 
following opinion: "[s]ymptoms strongly suggestive of a 
neurogenic bladder disorder, most likely 2° to lower back 
pathology."  A subsequent computerized tomography (CT) scan 
of the lumbar spine was deemed normal.  A neurology 
consultation included an assessment that MRI scan results of 
the lumbar spine did not detect "anything which could 
reasonably cause radicular pain."  His range of lumbar spine 
motion was measured as 10 degrees of forward bending and 5 
degrees of extension.  SLR was positive at 90 degrees 
bilaterally, tenderness of the sacroiliac bilaterally, and 
tender paravertebral muscles.  His consultation resulted in 
impressions of probable myofascial pain of the low back or 
"chronic strain," possible pyriformis entrapment and "no 
defect which would cause a neurogenic bladder."  A May 1997 
urology consultation continued opinion that the veteran's 
irritative bladder symptoms may be secondary to his lower 
back problems.  A July 1997 consultation report included 
findings of lower back paraspinous muscles that were tender 
and in spasm, SLR on the right at 10 degrees pulling 
hamstrings, SLR on the left at 15 degrees due to pain in the 
left side of back, and decreased strength of left ankle 
dorsiflexion.  He was given assessments of myofascial back 
pain, degenerative disc disease (DDD) of the lumbar 
spine/rheumatoid factor (RF) +, and possible neuropathy of 
the left leg with a notation to consider a rheumatology 
consultation.  Notations from the pain management clinic 
noted some relief of bilateral leg pain obtained by treatment 
with Methocarbonol and trigger joint injections (TPI).  TENS 
unit treatment was reported as ineffective.  In November 
1997, he reported that his treatment modality was "working 
well."

A December 1997 RO decision increased the evaluation for low 
back strain to 20 percent disabling effective to October 16, 
1995.

An August 1998 VA orthopedic notation included positive 
findings for spasm and decreased range of motion (ROM) with 
an assessment of chronic lumbar strain.  In December 1998, 
the veteran reported finding no comfortable positions for his 
back other than lying down.  His physical findings 
demonstrated limited ROM secondary to pain, sciatic 
tenderness and palpable sacroiliac tenderness.  His 
neurologic examination was "grossly intact."  He was given 
an impression of lumbar disc syndrome.  In February and May 
1999, he continued to manifest limited ROM secondary to pain, 
but his neurologic examination remained unremarkable.

At the May 1999 Travel Board hearing, the veteran described 
chronic low back pain with early morning stiffness and 
bilateral leg pain which alternated from the left to right 
side.  He had pain on forward bending starting at 85 degrees.  
He had muscle spasms, otherwise described as "charley 
horses," when driving or sitting down at work.  His symptoms 
were alleviated with pain pills and stretching exercises.  
His treatment regimen included wearing of a lumbosacral 
corset, use of a TENS unit and medications such as 
Methacarbonal, which knocked him out, and Salicylate.  He 
also referred to bladder problems.  Overall, he felt his 
symptoms had worsened since his last VA examination.  His 
wife of eighteen months testified to her observations of an 
inability to bend, particularly in the early morning or late 
evening.  She observed that the veteran had difficulties with 
sitting and driving, and was no longer capable of performing 
normal household repairs.

Subsequent VA clinic records include the results of a June 
1999 CT scan of the lumbar spine that revealed broad based 
disk bulges at L2-3, L3-4 and L4-5 with some lateral recesses 
narrowing.  An x-ray examination showed degenerative changes 
with no acute fractures or dislocation.  A July 1999 urology 
consultation indicated an assessment that his bladder control 
problems were "suggestive of overactive bladder" with a 
trial prescription of Detrol given.  A February 2000 
orthopedic consultation noted his report of "good + bad 
days" with some relief of symptoms obtained by a chair 
support and messages.  His range of motion was recorded as 
"-10°/30 " with an SLR of 90 degrees on the left and slight 
sciatic tenderness left greater than right.  His neurologic 
examination was "intact."

In April 2000, the veteran underwent VA spine examination at 
which time he described chronic low back pain with pain 
radiating down the back of the left leg.  He had flare-ups 
during cold weather.  On examination, he had some mild 
paraspinous muscle spasms bilaterally on palpation.  He had 
2+ patellar and 1+ Achilles reflexes with 5 out of 5 strength 
throughout the lower extremities.  His range of motion 
demonstrated forward flexion to 65 degrees, backward 
extension to 10 degrees, and lateral bending to 15 degrees on 
the right and 10 degrees on the right.  X-ray examinations of 
the lumbar spine showed some mild to moderate degenerative 
disc disease at L5-S1 and L4-L5 with some degenerative disc 
disease at L2-L3.  There was also some anterior spurring on 
the superior end plates of L3.  He was given an assessment of 
chronic lumbosacral strain syndrome superimposed on 
degenerative disc disease at L2 through S1.  The examiner 
also offered the following discussion:

The patient's low back ... exhibit[s] weakened 
movement and excess fatigability... With flare-
ups of his low back, he could expect an 
additional 15 to 25% limitation in his range 
of motion.  I do believe that the pain could 
significantly limit the patient's functional 
mobility during the flare-ups mentioned above, 
and limit his movement as indicated above.

Thereafter, VA clinic records include a November 2002 
telephone triage notation wherein the veteran reported 
extreme pain (8-9/10) after being stuck in a traffic jam for 
more than 11/2 hours.  His pain was radiating to the left side, 
and he was having difficulty sleeping.  A CT scan of the 
lumbar spine that same month was interpreted as follows:

L2-3:  There is a small broad based posterior 
disk bulge.  This causes mild effacement of 
the thecal sac anteriorly.  There is mild 
hypertrophy of the ligamentum flavum and 
articular facets, bilaterally.  This results 
in a mild degree of spinal canal stenosis.  
There is mild narrowing of the right and 
moderate narrowing of the left lateral 
recess.

L3-4:  There is a small-moderate size broad 
based posterior disk bulge.  This causes 
mild-moderate of effacement of the thecal sac 
anteriorly.  There is moderate hypertrophy of 
the ligamentum flavum and articular facets, 
bilaterally.  This results in a mild amount 
of spinal canal stenosis.  There is mild 
narrowing of the right and moderate narrowing 
of the left lateral recess.

L4-5: There is a moderate size broad based 
posterior disk bulge.  This causes mild 
effacement of the thecal sac anteriorly.  
There is moderate hypertrophy of the 
ligamentum flavum and articular facets, 
bilaterally.  This results in a mild spinal 
canal stenosis.  There is moderate narrowing 
of the right and left lateral recesses.

L5-S1: There is a small broad based posterior 
disk bulge.  This does not efface the thecal 
sac.  There is minimal effacement of the 
nerve root.  No significant spinal canal 
stenosis is seen.  There is mild hypertrophy 
of the articular facets, bilaterally.  There 
is mild narrowing of the right and moderate 
narrowing of the left lateral recesses.

Impression:
Disc bulges as described above.  There has 
been mild progression in the bulges since the 
previous examination in 1999.

A January 2001 report from Andrea Ferrara, M.D., 
investigating the veteran's complaint of fecal incontinence, 
concluded that pedendal nerve conduction study and anorectal 
electromyography results demonstrated evidence of moderate 
neuropathy by significant floor dysfunction.

By means of a rating decision dated March 2001, the RO 
increased the evaluation for lumbosacral strain with 
superimposed degenerative disc disease of L2-S1 to 40 percent 
effective October 16, 1995.

A March 2001 statement from Sergio W. Larach, M.D., indicated 
that the veteran underwent a colonoscopy due to complaint of 
rectal drainage and soiling, protrusion, swelling, discharge, 
inability to hold liquid stool and gas, and multiple 
movements daily.  His examination was considered normal, and 
he was to consider biofeedback therapy to strengthen his 
muscles.  A March 2001 clinic record from Dr. Sergio noted 
work-up findings of near normal anal pressure with manometry, 
and normal pudendal nerve latencies.  

VA intestines examination in May 2001 included diagnoses of 
mild fecal incontinence and hyperactive bladder with opinion 
that there was no association between fecal incontinence and 
service connected disability.

An August 2001 VA clinic record included opinion that the 
severity of the veteran's lumbar spine symptoms prevented him 
from traveling long distances.  A September 2001 VA 
orthopedic consultation noted symptoms of increased lumbar 
spine pain and urinary incontinence.  His physical 
examination was significant for palpable pain in the lower 
back, positive sciatic tenderness, positive extensor hallucis 
longus (EHL) weakness, ROM loss due to pain, and positive SLR 
bilaterally.  In October 2001, physical findings included 
right lumbar spasm, decreased ROM, and positive SLR 
bilaterally.  That same month, a clinic record included an 
assessment of "neurogenic bladder disorder most likely 
secondary to lower back pathology."  A VA neurosurgery 
consultation on October 22, 2001 to address the bladder 
disorder symptoms recorded complaint of progressively 
worsening left buttock pain with no numbness or tingling, and 
transient right leg pain.  On physical examination, his gait 
was steady but favored the left leg.  His posture was erect.  
There was positive SLR on the left at 90 degrees in sitting 
position.  There were no motor deficits, but pin and touch 
decreased on left non-focal to the knee with all toes being 
affected.  Babinski was elicited on the left foot as well as 
positive Hoffman's on the left hand and positive Tinel's on 
the left wrist and elbow.  He was given an assessment of 
"symptoms se[e]m to indicate a cervical problem" with MRI 
examinations ordered of the lumbar and cervical spines.  An 
MRI examination of the lumbar spine in November 2001, showing 
mild hypertrophic changes along the margins of the lumbar 
vertebral bodies and minimal narrowing of the L4-L5 disc 
space, was interpreted as revealing no significant 
abnormalities.  A follow-up neurology consultation in 
November noted that the MRI results of the lumbar spine 
showed "[s]ome degen disc disease.  Canal and foramena 
appear little affected" and MRI results of the cervical 
spine as "disc bulge   mild C3-4 L, mild C4-5 central, mild 
C5-6 central, and snug (but adequate canal)  C6-7 L central.  
No incr cord signal."  The neurologist offered an impression 
of "back pain and bilat L>R leg symptoms" with no 
recommendations for surgery.

In March 2002, the veteran underwent VA spine examination 
with benefit of review of his claims folder.  He continued to 
complain of left leg pain from the buttocks down into the 
calf as well as left-sided low back pain.  He reported some 
mild numbness in his calf on occasion.  These symptoms were 
worsened with sitting and driving.  In addition, he had 
problems of urinary incontinence and irritable bowel syndrome 
with some fecal incontinence.  He denied, however, perianal 
numbness.  On physical examination, he presented as a 
heavyset gentleman ambulating without difficulty.  He arose 
from a chair slowly with some stiffness, but was able to get 
on the examination table without difficulty.  Examination of 
the lumbar spine revealed some mild tenderness over the right 
paraspinal muscles but no muscle spasms.  Forward bending was 
to 80 degrees, backward bending to 20 degrees, and side 
bending and rotation to 45 degrees with some pain on extremes 
of motion.  He was able to stand on his toes and his heels.  
He had 5/5 strength in all muscle groups in the lower 
extremities.  He had 2+ and symmetric deep tendon reflexes.  
He had no clonus or Babinski.  He had a positive SLR on the 
left.  Following review of the x-ray and MRI examination 
reports of record, the examiner offered diagnoses of 
degenerative disc disease and chronic low back strain.  The 
examiner also provided the following discussion:

I have been asked to provide an opinion as to 
whether his urinary and fecal incontinence is due 
to service-connected low-back problem.  It 
appears that he is being further worked up and 
has been diagnosed with inflammatory bowel 
syndrome, which could account for his fecal 
incontinence.  It appears that he has not had a 
definitive diagnosis for his urinary 
incontinence.  Based on the MRI done on November 
2, 2001, which was done because of bowel and 
bladder incontinence, there is no evidence of 
herniated disk or spinal stenosis.

Given the information that I have today, in my 
opinion the urinary and fecal incontinence is 
less likely than not due to his low-back 
condition.

The veteran underwent another VA spine examination in May 
2003.  He described long-standing low back pain with 7/10 
pain which mainly began in the afternoon.  He also referred 
to paresthesias in his right lower extremity.  His biggest 
problem was driving when sitting in his seat for any 
specified period of time.  He tried to exercise every morning 
and could ride a bike 3-4 miles.  His pain worsened with 
increased activity.  He had occasional unsteadiness, and used 
a cane to assist in ambulation and wore a back brace every 
day.  He also had difficulties with urinary and fecal 
incontinence.  He quit his job as a VA veterans' 
representative in June of 2002 secondary to the long drives.  
On physical examination, his range of lumbar spine motion was 
measured as 90 out of 95 degrees of flexion, 10 degrees out 
of 20 degrees of extension, 15 out of 20 degrees of lateral 
bending, and full rotation at 20 degrees.  There was normal 
strength and sensation of the lower extremities.  He was 
given an initial assessment prior to review of the claims 
folder as follows:

The patient is a 63-year-old white male who 
served in the military between 1959 to 1969, 1978 
and 1992.  He notes he was also in the reserves 
as a torpedo man.  His baseline is 7 out of 10 
pain, which radiates to his lower extremities and 
is worse as the day progresses.  He notes that he 
frequently exercises and his biggest problem is 
driving.  He notes that flare-ups occur every day 
in the evening and the pain is 8-10 out of 10.  
He does note occasional bowel and bladder 
findings.  At baseline the patient has almost 
normal range of motion.

It is my opinion that during flare-ups this 
decreases by an additional 30-40%.  The patient 
has long-standing back symptoms, and in my 
opinion he most likely suffers from degenerative 
disease, although this cannot be confirmed, as 
there are no x-rays.

The examiner later filed an addendum which stated as follows:

Please note in the body of dictation, I reviewed 
the C-file, as this is a remand of an addendum.  
The C-file was reviewed and is large nature and 
was reviewed entirely and completely.  The 
patient files demonstrate the other compensation 
and pension spine examinations.  In accordance 
with my prior examination, I reviewed the 
patient's chart, as well as the radiology system 
to visualize any spine films.  However, in the 
Tampa system there are no current or past spine 
films.  However, I did find two different reports 
in the C-file, which demonstrate that the patient 
has mild degenerative changes of his lumbar 
spine.  There are to some degree conflicting 
reports, one, which states that the patient has 
essentially no significant degenerative disease, 
and two others, which demonstrate mild 
degenerative disease.  An MRI report seems to 
also generate mild disc bulges, but no 
significant intervention.  The fact neurosurgery 
has evaluated this patient the charts and the 
films were reviewed and neurosurgery, though Dr. 
[D], at that time, felt that the patient would 
not benefit from surgery.

Overall, I will re-dictate my assessment from my 
other note.

ASSESSMENT:  The patient is a 63-year-old white 
male who served in the military between 1959 to 
1969, 1978 and 1992.  He notes he was also in the 
reserves as a torpedo man.  His baseline is 7 out 
of 10 pain, which radiates to his lower 
extremities as the day progresses.  He notes that 
he frequently exercises and has most trouble with 
driving.  Flare-ups occur every day in the 
evening and the pain is 8 out of 10 during that 
period.  He does note occasional bowel and 
bladder findings.  At baseline the patient has 
almost normal range of motion.

In my opinion with flare-ups his range of motion 
decreases by an additional 30-40%.  The patient 
has evidence by x-ray report of mild degenerative 
disease in the lumbar spine, which is non-
operative.  The patient is also service connected 
40% for spinal disc condition.

The veteran also underwent VA neurologic examination in May 
2003 with benefit of review of his claims folder.  In 
pertinent part, he described the development of numbness and 
tingling in his buttocks, initially presented into the left 
lower extremity, which is now presented radiating through the 
buttocks and right lower extremity.  He also described the 
new onset of pain radiating into the right groin.  He denied 
bowel or bladder incontinence, or focal weakness of the lower 
extremities.  He also denied a specific history of motor 
vehicle accidents or specific back trauma.  He stated that he 
stopped work due to the pain associated with frequent 
sitting.  On physical examination, his cranial nerves 2 
through 12 were intact.  His motor examination of his 
bilateral upper and lower extremity was 5 over 5.  There was 
no spasticity, rigidity, arterial fasciculations, dysemetria, 
or dysstatic kinesia.  His deep tendon reflexes were 3 in 
both upper and lower extremities.  Toes were downgoing with a 
negative Hoffman's.  He did have a right cross thigh abductor 
reflex.  His sensory examination was intact to light touch 
and proprioception and pinprick.  However, there was a mild 
distal loss of vibratory sense of the lower extremities.  His 
Romberg examination was negative.  His gait was within normal 
limits, but he was utilizing a cane for assistance.  He could 
heel walk and stand on his toes.  EMG nerve conduction study 
conducted in April 2003 demonstrated elecrodiagnostic 
evidence of a bilateral S1 lumbosacral radiculopathy.  After 
review of the prior MRI examinations, the examiner offered 
the following impression:

Chronic low back, secondary to chronic 
degenerative disc disease.  There is clinical 
evidence to suggest a radiculopathy of the 
lumbosacral spine.  There is electrodiagnostic 
evidence to support the clinical presentation of 
a possible radiculopathy, which demonstrates 
abnormal studies of both S1 muscle distributions.  

In conclusion, this patient has chronic low back 
pain with degenerative changes and 
electrodiagnostic and clinical evidence of a 
predominant S1 bilateral lumbosacral 
radiculopathy.  He however, has no evidence of 
significant functional loss, secondary to flare-
ups or exacerbations.

By means of a rating decision dated October 2003, the RO 
granted service connection for right and left lower extremity 
neuropathy, and assigned initial 10 percent evaluations for 
each extremity effective September 23, 2002.  The RO also 
denied a claim for service connection for bladder 
incontinence secondary to back disorder.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

The RO has rated the veteran's lumbar spine disability as 20 
percent disabling prior to October 16, 1995, and 40 percent 
disabling thereafter.  Effective September 23, 2002, VA 
revised the criteria for evaluating IVDS.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating diseases and injuries 
of the Spine, to include a renumbering of the diagnostic 
codes.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  VA 
recently amended the IVDS criteria to include a definition of 
incapacitating episodes which had been inadvertently omitted 
with publication of the final rule.  69 Fed. Reg 32449-01 
(June 10, 2004).  This correction is effective September 26, 
2003.  Id.  The Board notes that the veteran was advised of 
this definition in an October 29, 2002 letter from the Board.  
The Board may only consider and apply the "new" criteria as 
of the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's claim on appeal stems from a September 26, 1995 
RO rating decision which initially denied a rating in excess 
of 10 percent for low back strain.  On the basis of later 
findings, the RO has granted the maximum 40 percent rating 
for severe limitation of lumbar spine motion under Diagnostic 
Code 5292 effective to October 16, 1995.  The Board has 
carefully reviewed the record, and finds no rational basis to 
distinguish an increase in severity of lumbar spine symptoms 
since the effective date of claim and October 16, 1995.  
Accordingly, the Board finds that the veteran is entitled to 
a 40 percent rating for severe limitation of lumbar spine 
motion under Diagnostic Code 5292 effective to the date of 
claim.

The veteran's award of a 40 percent rating as of the date of 
claim represents the maximum award allowable under Diagnostic 
Code 5292.  This is also the maximum rating allowable for 
symptoms of lumbosacral strain under Diagnostic Code 5295.  
Further consideration of 38 C.F.R. §§ 4.40 and 4.45 under 
these diagnostic codes, therefore, is unnecessary.  Johnston, 
10 Vet. App. at 85.  There is no competent evidence of 
ankylosis to consider application of Diagnostic Codes 5286 or 
5289.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury, or surgical procedure).  Cf. 
38 C.F.R. § 4.71a, Schedule of ratings - musculoskeletal 
system, NOTE 5 (2003) (fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis).

The veteran has been diagnosed with degenerative disc disease 
of the lumbar spine confirmed by MRI examination.  Thus, the 
Board may consider an alternative, higher rating under the 
"old" provisions of Diagnostic Code 5293 pertaining to 
IVDS.  A higher 60 percent rating under the "old" criteria 
was warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1993-2001).

The VA examination reports and clinic records since the 
inception of the claim include findings of demonstrable 
muscle spasm with the veteran's complaint of radiating pain 
to the lower extremities.  Prior to VA examination in May 
2003, the neurologic examinations conducted in both the 
clinical setting and formal setting of the compensation and 
pension examinations found no chronic neurologic deficits 
associated with the veteran's degenerative disc disease.  VA 
examination in May 2003 provided opinion that the veteran 
manifested right and left lower extremity radiculopathy 
manifested by loss of vibratory sense, but absent any other 
neurologic deficit.  

The RO has issued a decision denying service connection for 
bladder incontinence secondary to service connected 
thoracolumbar spine disability, and the Board has no 
jurisdiction to consider this claimed disability at this 
time.  There is also a January 2001 private examination 
report noting possible neuropathy causing fecal incontinence.  
However, a March 2001 private assessment concluded that 
subsequent colonoscopy, manometry and pudencal nerve 
latencies indicated normal examination results.  In March 
2002, a VA examiner concluded upon review of the claims 
folder that no association existed between the claimed fecal 
incontinence and service connected thoracolumbar spine 
disability.  The Board finds that the preponderance of the 
evidence establishes that the veteran's claimed fecal 
incontinence is not a neurologic manifestation of his IVDS.

The veteran has described his flare-ups of disability as 
"good and bad days" with more recent descriptions of daily 
flare-ups of pain.  His testimony refers to his lower 
extremity pain symptoms as alternating.  The Board is of the 
opinion that the lay and medical evidence in this case 
demonstrates a frequency and duration of IVDS symptoms with 
more than intermittent relief.  In so holding, the Board 
notes that it has taken consideration of 38 C.F.R. §§ 4.40 
and 4.45, see VAOPGCPREC 36-97 (Dec. 12, 1997), but, as 
opined by the VA examiner in May 2003, there is no evidence 
of significant functional loss of use of the lumbar spine due 
to IVDS such as muscle atrophy, atrophic changes, etc.  In 
view of the above, the Board finds by the preponderance of 
the evidence that the veteran does not meet the criteria for 
a rating in excess of 40 percent under the "old" version of 
Diagnostic Code 5293 for any time of the appeal period.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by severe limitation of motion of the lumbar 
spine with the maximum rating of 40 percent under Diagnostic 
Code 5292.  See Johnston, 10 Vet. App. at 85.  There is no 
competent evidence of ankylosis to consider application of 
Diagnostic Codes 5286 or 5289.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988) (ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  Cf. 38 C.F.R. § 4.71a, Schedule of 
ratings - musculoskeletal system, NOTE 5 (2003) (fixation of 
a spinal segment in neutral position (zero degrees) 
represents favorable ankylosis).  

As demonstrated by VA examination in May 2003, the veteran's 
clinical and electrodiagnostic testing, conducted in April 
2003, was suggestive of a possible S1 radiculopathy of both 
lower extremities.  His clinical findings were limited to a 
mild distal loss of vibratory sense in both lower extremities 
with no evidence of motor dysfunction or other neurologic 
deficits.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2003).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2003).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2003).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2003).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's neuropathy of the left lower extremity is 
manifested radicular-type pain and diminished perception to 
vibratory stimuli.  There are no other organic changes 
present such muscle weakness, muscular atrophy or trophic 
changes.  The Board finds that such symptoms are compatible 
with incomplete paralysis of the sciatic nerve which is not 
more than mild in degree.  Accordingly, the Board finds that 
the preponderance of the evidence weighs against a rating in 
excess of 10 percent for the chronic neurologic manifestation 
of left lower extremity neuropathy due to IVDS.

Similarly, the veteran's has been diagnosed with right lower 
extremity neuropathy manifested by characteristic pain and 
diminished perception to vibratory stimuli.  There are no 
other organic changes present such as muscle weakness, 
muscular atrophy or trophic changes.  The Board finds that 
such symptoms are also compatible with incomplete paralysis 
of the sciatic nerve which is not more than mild in degree.  
Accordingly, the Board finds that the preponderance of the 
evidence weighs against a rating in excess of 10 percent for 
the chronic neurologic manifestation of right lower extremity 
neuropathy due to IVDS.

Accordingly, the Board finds that, under the new criteria, 
the veteran could be rated as 40 percent rating for his 
chronic orthopedic manifestation of severe limitation of 
lumbar spine motion, a separate 10 percent rating for his 
chronic neurologic manifestation of neuropathy of the left 
lower extremity, and a separate 10 percent rating for his 
chronic neurologic manifestation of neuropathy of the right 
lower extremity.  After applying the bilateral factor for 
both extremities under 38 C.F.R. § 4.26 and combining the 
ratings under 38 C.F.R. § 4.25, the veteran would be entitled 
to a total 50 percent schedular rating by separately rating 
his chronic orthopedic and neurologic disabilities under 
Diagnostic Code 5243.

As such, the veteran may be entitled to a higher rating under 
Diagnostic Code 5243 by alternate consideration of the 
frequency and duration of his incapacitating episodes of 
IVDS.  A 60 percent rating based upon the duration of 
incapacitating episodes of IVDS requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2003).  An incapacitating episode as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (NOTE) (2003).  

The Board has closely reviewed the record, and finds one 
episode of IVDS symptoms in 1993 wherein a doctor prescribed 
a 30-day period of work restriction to resolve sciatic 
symptoms.  Otherwise, the record is entirely devoid of any 
other periods where a doctor has prescribed bed rest for IVDS 
or any evidence suggesting that a prescription of bed rest 
was warranted to periods of time amounting to 6 weeks over a 
period of a year.  Accordingly, the Board finds by the 
preponderance of the evidence that the veteran has not met 
the criteria for 60 percent rating for incapacitating 
episodes of IVDS under the current version of Diagnostic Code 
5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of favorable 
or unfavorable ankylosis.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2003).  In this case, there 
is no competent evidence of ankylosis of the lumbar spine, 
and the regulatory changes do not offer a more favorable 
result in this case.

Finally, the Board notes that the veteran has referred to 
employment problems as a result of his thoracolumbar spine 
disability.  The Board is required to consider whether to 
refer the veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The veteran's combined 50 percent rating for the chronic and 
neurologic manifestations of IVDS contemplate loss of working 
time due to exacerbations of disability.  See 38 C.F.R. § 4.1 
(2003).  The veteran has indicated termination of his 
employment at VA due to increased back pain caused by his 
long-distance driving to arrive at his job, and his inability 
to sit for prolonged periods of time.  The Board recognizes 
that the veteran's lumbar spine symptoms do interfere with 
his ability to perform certain job functions, but does not 
find that his claimed symptoms and circumstances are so 
unusual as to not be contemplated in the assignment of a 
combined 50 percent rating.  There has been no need for 
frequent hospitalizations.  The Board, therefore, finds no 
basis upon which to refer the case to the Director of 
Compensation and Pension for extraschedular consideration.

In summary, the Board finds that the veteran is entitled to a 
40 percent rating for severe limitation of lumbar spine 
motion, under Diagnostic Code 5292, effective to the date of 
claim.  The preponderance of the evidence is against a higher 
rating still under the old or new criteria for any time 
during the appeal period.  The benefit of the doubt has been 
applied in favor of the veteran in the assignment of the 40 
percent rating for the time period prior to October 16, 1995.  
38 U.S.C.A. § 5107(b) (West 2002).  There is no further doubt 
of material fact to be resolved in his favor.


ORDER

A 40 percent rating for lumbar spine disability is granted 
for the time period prior to October 16, 1995.  

A rating in excess of 40 percent for the chronic orthopedic 
manifestations of IVDS, or the separate 10 percent ratings 
for the chronic neurologic manifestations of IVDS in both 
lower extremities, is denied.


REMAND

The RO denied a claim for service connection for bladder 
incontinence secondary to back disorder in October 2003.  By 
a letter received February 2004, the veteran filed a timely 
NOD with this decision.  This issue, therefore, is remanded 
to the RO for issuance of an SOC in order to afford the 
veteran the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

The RO should furnish the veteran and his 
accredited representative an SOC on the issue 
of entitlement to service connection for 
bladder incontinence secondary to back 
disorder which advises him of the Reasons and 
Bases for the decision and the requirements 
necessary to perfect his appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
ensure due process and compliance with regulatory 
requirements.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



